DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “platform” and “hull” page 12, lines 16-20). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one leg" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kok Seng et al. (US 2015/0354164).
With regards to claims 1, 4, and 6, Kok Seng et al. discloses a method for stabilizing a jack-up platform unit (200), the unit including: a hull (220), a plurality of legs (210) or at least four legs which are extendible from and/or through the hull and which are arranged to support the platform unit during off-shore operations (figure 5); a jacking system arranged to move the legs between a transport position, in which the legs extend substantially above the platform, and an operational position, in which the legs extend substantially below the platform to stand on a seabed, wherein the jacking system is also arranged to move the hull along the plurality of legs between a floating position, wherein the hull floats on water, and an operational position, in which the hull is substantially above sea surface (figure 5); the method comprising the steps of: lowering the plurality of legs until the legs stand on or in the seabed (paragraph 003; "After the jack-up rig arrives on location, the legs are lowered until the footing(s) touch the underneath seabed and rest on the seabed soil"); raising the hull substantially above the sea surface; temporarily applying a preloading on the plurality of legs (paragraph 003: "A preloading is then carried out to simulate the anticipated vertical footing load during design storm and to proof test the foundation soil. During preloading, the jack-up is elevated to a minimum clearance above the water..."); further raising the hull to an operational height above the sea surface (paragraph 
As to claim 2, Kok Seng et al. discloses wherein a torque to the hull is applied by decreasing load on at least one leg. Removing ballast water from ballast tanks, which are located inside the hull, will have the effect of “applying a torque to the hull of the jack-up platform unit” (paragraph 003). Also skidding out the cantilever in figure 5a, will have the effect of “applying a torque to the hull of the jack up platform”.
Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 4,456,404).
With regards to claim 1, 4, 6, Evans discloses a method for stabilizing a jack-up platform unit (40), the unit including: -a hull (66), a plurality of legs (42) and/or four legs which are extendible from and/or through the hull and which are arranged to support the platform unit during off-shore operations (figure 1); a jacking system (54) arranged to move the legs between a transport position, in which the legs extend substantially above the platform, and an operational position, in which the legs extend substantially below the platform to stand on a seabed (figure 1-2), wherein the jacking system is also arranged to move the hull along the plurality of legs between a floating position, wherein the hull floats on water (figure 2), and an operational position, in which the hull is substantially above sea surface (figure 1); the method comprising the steps of: lowering the plurality of legs until the legs stand on or in the seabed; 
As to claim 2, Evans discloses wherein a torque to the hull is applied by decreasing load on at least one leg. Evans discloses “…different ones of the jacking mechanisms are operated to remove weight from different legs. This places extra weight on the remaining legs…” and also removing ballast water from ballast tanks, which are located inside the hull, will have the effect of “applying a torque to the hull of the jack-up platform unit” (figures 1-2, 4, 37-38; col. 9, line 45 to col. 10, line 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kok Seng et al. (US 2015/0354164) in view of Stroo, et al. (WO 2018/074923).
As to claim 3 and 5, Kok Seng discloses the invention substantially as claimed. However, Kok Seng et al. is silent about wherien load is decreased on the at least one leg which is closes to at least one crane or cantilevered mounted on the platform; and wherein load is decreased both on the leg which is closest to the at least one crane or cantilevered mounted on the platform, as well as on a leg which is located substantially diagonal opposite said leg closest to said at least one crane or cantilever. Stroo et al. is in the same are of jack-up platforms and teaches to release a pre-load on diagonally opposed legs (paragraph 0031; figure 1). It would have been obvious to one of ordinary skill in the art to modify the method of Kok Seng et al. to include the step of decreasing the load on diagonally opposed legs as taught by Stroo et al., since it would provide safe stability of the vessel in both jacked and floating configurations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678